Exhibit 10.1

 

Wachovia Bank, N.A.

Special Assets Management

PA1246

123 South Broad Street

7th Floor

Philadelphia, PA 19109

 

February 15, 2006

 

VIA ELECTRONIC MAIL

 

TRC Companies, Inc.

Boot Mills South

116 John Street

Lowell, MA 01852

Attn:  Chris Vincze, CEO

Telephone Number: 978-656-3530

Telecopy Number: 978-656-3534

Email:  CVincze@trcsolutions.com

 

Re:                             Second Forbearance Agreement And Global
Amendment To Credit Documents dated as of January 24, 2006 between Wachovia
Bank, National Association, as Agent, the Lenders and TRC Companies, Inc. and
the Subsidiaries (the “Forbearance Agreement”)

 

Dear Mr. Vincze:

 

Please refer to the Forbearance Agreement.  Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Forbearance
Agreement.

 

The Borrowers have been unable to deliver certain financial projections to the
Lenders upon which the Agent and the Lenders can establish financial covenants
as required by ¶ E.13 of the Forbearance Agreement.  The Borrowers have
requested, and the Agent and the Lenders have agreed, upon the conditions set
forth in this Amendment Letter, to amend certain provisions of the Forbearance
Agreement as provided herein as follows:

 

1.             Paragraph E. 7. of the Forbearance Agreement is amended
(i) deleting the word “and” at the end of subparagraph (c) thereof;
(ii) deleting the period at the end of subparagraph (d) and replacing it with a
semicolon followed by the word “and”; and (iii) inserting a new subparagraph
(e) to read as follows:

 

e.             Upon any private investment in public equity, issuance of class
of equity or making any capital contribution (each, an “Equity Raise”) by the
Borrowers, the Borrowers shall remit 100% of the proceeds received on account of
such Equity Raise (less any normal and actual fees, expenses and taxes incurred
and directly payable as a result of such Equity Raise) to the Agent for the
payment to the Lenders which shall be applied to the unpaid principal balance of

 

--------------------------------------------------------------------------------


 

the Loans and, upon such payment, the Applicable Percentage of the proceeds of
such Equity Raise so received shall permanently reduce the Maximum Available
Revolving Credit Amount.  For purposes of this subparagraph, “Applicable
Percentage” shall mean: (i) 60% on or before March 31, 2006; and (ii) 70% after
March 31, 2006.

 

2.             Paragraph E.11 of the Forbearance Agreement is amended by:
(a) replacing the date “March 15, 2006” with the phrase “the earlier of (i) 14
calendar days after the Borrowers receive final approval of their accounting
treatment of certain Exit Strategy Contract revenues from an independent public
accounting firm, or (ii) March 31, 2006”; and (b) replacing the date “March 31,
2006” with the phrase “the earlier of (i) 14 calendar days after the Borrowers
file their Form 10K for Fiscal Year End 2005 with the SEC, or (ii) April 15,
2006.”

 

3.             Paragraph E.13 of the Forbearance Agreement is amended by
replacing the date “February 15, 2006” with the phrase “ the earlier of (i) five
(5) calendar days after the Borrowers receive final approval of their accounting
treatment of certain Exit Strategy Contract revenues from an independent public
accounting firm; or (ii) March 15, 2006”.

 

In consideration for the Lenders’ agreement to the amendments provided herein,
the Borrowers shall pay to the Agent a fee (for the benefit of the Lenders
executing this Amendment Letter) (i) in the amount of $25,000.00 to be
distributed to the said Lenders in accordance with their Pro Rata Share which
shall be fully earned and paid on the date of execution of this Letter
Amendment; and (ii) in the amount of $50,000.00 to be distributed to the said
Lenders in accordance with their Pro Rata Share which shall be fully earned and
paid on March 31, 2006; provided however, the fee payable pursuant to this
clause (ii) shall be waived if, on or before March 31, 2006, the Loans and the
Maximum Available Revolving Credit Amount have been permanently reduced to an
amount equal to or less than $50,000,000.00.

 

All other terms and conditions of the Forbearance Agreement remain in full force
and effect.

 

Each Borrower, on behalf of itself, and any person or entity claiming by or
through it (collectively referred to as the “Releasors”), hereby unconditionally
remises, releases and forever discharges the Agent, each Lender and their
respective past and present officers, directors, shareholders, agents, parent
corporation, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors and assigns and the heirs, executors, administrators,
successors and assigns of any such person or entity, as releasees (collectively
referred to as the “Releasees”), of and from any and all manner of actions,
causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, promises, warranties, guaranties, representations, liens, mechanics’
liens, judgments, claims, counterclaims, cross-claims, defenses and/or demands
whatsoever, including claims for contribution and/or indemnity, whether now
known or unknown, past or present, asserted or unasserted, contingent or
liquidated, at law or in equity, or resulting from any assignment, if any
(collectively referred to as “Claims”), which any

 

2

--------------------------------------------------------------------------------


 

of Releasors ever had or now have against any of the Releasees, for or by reason
of any cause, matter or thing whatsoever, arising from the beginning of time to
the date of execution of this Amendment Letter, including, but not limited to,
any and all Claims relating to or arising from the lending relationship between
the Agent, the Lenders and the Borrowers.  Each Borrower warrants and represents
that it has not assigned, pledged, hypothecated and/or otherwise divested itself
and/or encumbered all or any part of the Claims being released hereby and agrees
to indemnify and hold harmless any and all of Releasees against whom any Claim
so assigned, pledged, hypothecated, divested and/or encumbered is asserted.

 

This Amendment Letter shall bind and inure to the benefit of the respective
successors and assigns of each of the parties, including all Lenders that are
successors or assignees thereof.

 

This Amendment Letter and the Forbearance Agreement reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.  No amendment or waiver of any provision of
this Amendment Letter or the Forbearance Agreement shall in any event be
effective unless the same shall be in writing and signed by each party hereto
(or with respect the Lenders, the Required Lenders if applicable), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

This Amendment Letter shall be construed under and governed by the internal laws
of the State of New Jersey and may be executed in any number of counterparts and
by different parties on separate counterparts.  Each of such counterparts shall
be deemed to be an original, and all of such counterparts, taken together, shall
constitute but one and the same agreement.

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

Delivery of an executed counterpart of this Amendment Letter by telecopy shall
be equally effective as delivery of a manually executed counterpart.

 

Very truly yours,

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

 

/s/

Patrick McGovern

 

 

Patrick McGovern

 

Senior Vice President

 

SIGNATURES ON FOLLOWING PAGE

 

4

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED:

 

 

 

 

 

TRC COMPANIES, INC.

 

TRC ENVIRONMENTAL
CORPORATION

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Senior Vice President

 

Title:

Senior Vice President

 

 

 

 

 

 

 

TRC ENGINEERS, INC.

 

TRC GARROW ASSOCIATES, INC.

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Vice President and Secretary

 

Title:

Secretary

 

 

 

 

 

 

TRC MARIAH ASSOCIATES, INC.

 

VECTRE CORPORATION

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Vice President and Secretary

 

Title:

Secretary

 

 

 

 

 

 

TRC SOLUTIONS, INC.

 

LOWNEY ASSOCIATES

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Assistant Secretary

 

Title:

Secretary

 

5

--------------------------------------------------------------------------------


 

HUNTER ASSOCIATES TEXAS, LTD.

 

IMBSEN & ASSOCIATES

 

 

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

ENGINEERED AUTOMATION

 

GBF HOLDINGS LLC

SYSTEMS, INCORPORATED

 

By:

TRC Companies, Inc.,

 

 

 

Its Managing Member

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

 

 

 

 

Name:

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Title:

Secretary

 

Name:

Martin H. Dodd

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

PBWO HOLDINGS, LLC

 

SITE-BLAUVELT ENGINEERS, INC.

 

 

(Virginia)

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

HUNTER ASSOCIATES, INC.

 

SITE-BLAUVELT ENGINEERS, INC.

 

 

 

(New Jersey)

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

6

--------------------------------------------------------------------------------


 

E/PRO ENGINEERING AND

 

ESSEX ENVIRONMENTAL, INC.

ENVIRONMENTAL CONSULTING, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

By:

/s/

Martin H. Dodd

 

 

Name:

Martin H. Dodd

Name:

Martin H. Dodd

 

Title:

Secretary

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

NEW CENTURY ENGINEERING

 

NOVAK ENGINEERING, INC.

SUPPORT SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

By:

/s/

Martin H. Dodd

 

 

Name:

Martin H. Dodd

Name:

Martin H. Dodd

 

Title:

Secretary

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

SITE CONSTRUCTION SERVICES, INC.

 

BV ENGINEERING

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

 

 

 

 

 

 

 

SITE-BLAUVELT ENGINEERS, INC.

 

TRC RAVIV ASSOCIATES, INC.

(New York)

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

7

--------------------------------------------------------------------------------


 

CUBIX CORPORATION

 

EAST CANYON HOLDINGS LLC

 

 

By:

TRC Companies, Inc.,

 

 

 

Its Managing Member

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

 

 

 

 

Name:

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Title:

Secretary

 

Name:

Martin H. Dodd

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

SGS WITTER, INC.

 

SITE-BLAUVELT ENGINEERS

 

 

 

INTERNATIONAL, LLC

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

 

 

 

 

Name:

Martin H. Dodd

 

By:

/s/

Martin H. Dodd

 

Title:

Secretary

 

Name:

Martin H. Dodd

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

ENVIRONOMICS, INC.

 

ENVIRONOMICS TX, LLC

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

PACIFIC LAND DESIGN, INC.

 

VPOINT

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

By:

/s/

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

Title:

Secretary

 

Title:

Secretary

 

8

--------------------------------------------------------------------------------


 

ENVIRONOMICS SOUTHWEST, LLC

 

ENVIRONOMICS WEST, LLC

By:

TRC Companies, Inc.,

 

 

 

 

Its Managing Member

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

By:

/s/

Martin H. Dodd

 

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Title:

Secretary

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

PACIFIC LAND DESIGN-

 

WILLS ENGINEERING, INC.

ROSEVILLE, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

By:

/s/

Martin H. Dodd

 

 

Name:

Martin H. Dodd

 

Name:

Martin H. Dodd

 

Title:

Secretary

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

ECON CAPITAL, LP

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Martin H. Dodd

 

 

 

 

 

 

Name:

Martin H. Dodd

 

 

 

Title:

Assistant Secretary

 

 

 

 

 [LENDERS’ SIGNATURES ON THE FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED:

 

WACHOVIA BANK, NATIONAL

MERRILL LYNCH BUSINESS

ASSOCIATION

 

FINANCIAL SERVICES, INC.

(formerly known as First Union National

 

 

Bank), Individually as Lender

 

 

 

 

 

 

 

 

By:

/s/

Edmund J. Blough

 

 

 

 

 

 

Name:

Edmund J. Blough

 

By:

/s/

Patrick McGovern

 

 

Title:

Vice President

 

Name:

Patrick McGovern

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD BANKNORTH, N.A.

 

ABELCO FINANCE LLC (assignee of

 

 

Union Bank Of California, N.A.)

 

 

 

By:

/s/

Jeffrey R. Westling

 

 

 

 

 

 

Name:

Jeffrey R. Westling

 

 

By:

/s/

Kevin Genda

 

Title:

Senior Vice President

 

Name:

Kevin Genda

 

 

 

Title:

Senior Vice President

 

10

--------------------------------------------------------------------------------